Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	
Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance: Claims 1-18 are allowable.
The prior art is silent with respect to: 
Claim 1. An operation controller configured to control the peripheral circuit so that, in response to a pass in verification for an N-th program state among the plurality of program states in the verify phase in an x-th program loop among the plurality of program loops, verification for an N+M-th program state among the plurality of program states starts in the verify phase in an X+1-th program loop among the plurality of program loops, where x is a natural number, N is a natural number that is equal to or greater than 1 and less than or equal to p-2, and M is a natural number equal to or greater than 2, in combination with other limitations. 
Claim 7. An operation controller configured to control the peripheral circuit so that, in response to a pass in verification for an N-th program state among the plurality of program states in the verify phase included in an x-th program loop among the plurality of program loops, verification for an N+2-th program state among the plurality of program states starts in the verify phase included in an x+y-th program loop among the 
Claim 14. Verifying, in the x-th program loop, whether each of threshold voltages of memory cells to be programmed to an N-th program state, among the plurality of memory cells, has reached a threshold voltage corresponding to the N-th program state, where N is a natural number that is equal to or greater than 1 and less than or equal to p-2; applying, in an x+y-th program loop, a program voltage higher than the program voltage applied in the x-th program loop, where y is a natural number equal to or greater than 1; and starting, in the x+y-th program loop, verification for an N+M program state in response to a pass in verification for the N-th program state, where M is a natural number equal to or greater than 2, in combination with other limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Lappas whose telephone number is (571) 270-1272.  The examiner can normally be reached on M-F 7:30AM-5:00PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAPPAS/Primary Examiner, Art Unit 2827